      Case 1:17-cv-04712-GHW-JLC Document 86 Filed 12/17/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 JONATHAN OTTO,

                 Plaintiff,
                                                            C.A. No. 1:17-cv-04712-GHW-JLC
 v.

 HEARST COMMUNICATIONS, INC.,

                 Defendant.


                                  NOTICE OF APPEARANCE

To the Clerk of this Court and all parties of record:

       Please enter my appearance as attorney of record for Defendant Hearst Communications,

Inc. in the above-titled action. I certify that I am admitted to practice in this Court.

                                                    Respectfully submitted,

                                                    /s/ Nathaniel S. Boyer
                                                    Nathaniel S. Boyer
                                                    The Hearst Corporation
                                                    Office of General Counsel
                                                    300 West 57th Street, 40th Floor
                                                    New York, NY 10019
                                                    Tel: (212) 649-2030
                                                    Fax: (212) 649-2035
                                                    nathaniel.boyer@hearst.com

                                                    Attorney for Defendant
 Dated:          December 17, 2018
      Case 1:17-cv-04712-GHW-JLC Document 86 Filed 12/17/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing on December 17, 2018.


                                                      /s/ Nathaniel S. Boyer
                                                      Nathaniel S. Boyer
